DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 10 are pending.
Claims 1, 6 and 7 have been amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the latest guidance for Patent Subject Matter Eligibility Guidance. 
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 1 – 5 and 8 - 10 are drawn to a non-transitory computer readable medium. 
	Claims 6 is drawn to a game device.
	Claim 7 is drawn to a method.  

Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Claim 6 are exemplary because they require substantially the same operative limitations of the remaining claims (reproduced below.) Examiner has underlined the claim limitations which recite the abstract idea, discussed in detail in the paragraphs that follow. 
6. (Currently Amended) A game device connectable to an operation device that is held by a player or attached to a certain position on the body of the player, the game device comprising:
one or more processors programmed to:
cause a first image to be displayed on a display device to cause the player to perform a movement such that a posture of the operation device becomes a specified posture;
retrieve posture information relating to the posture of the operation device at a certain timing;
determine a degree of matching between the posture of the operation device and the specified posture based on the retrieved posture information; and
cause a second image corresponding to a result of the determination to be displayed on the display device, wherein the first and second images are game images, the second image is different from the first image, and
in response to the degree of matching being higher than a certain value, a calibration process for the operation device is determined to be successful and the second image is displayed after the calibration process is determined to be successful.

The claims recite italicized limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, Mental Processes.
More specifically, under this grouping, the italicized limitations represent a mental process. For example, the italicized limitations are directed towards the direction of a 
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added): processors, display and operation device.
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. Therefore, since the additional limitations, individually or in combination, are indistinguishable from a computer used as a tool to perform the abstract idea, the analysis continues to Step 2B, below. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional 
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. Applicant has claimed processors, display and operation device. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not (in this Examiner’s opinion), confer eligibility. 
Regarding the Berkheimer decision, Ahmad et al (US 5,925,127) establishes that these additional elements are generic: “The detailed description which follows is represented largely in terms of processes and symbolic representations of operations by conventional computer components, including a processor, memory storage devices for the processor, connected display devices, and input devices. Furthermore, these processes and operations may utilize conventional computer components in a heterogeneous distributed computing environment, including remote file servers, computer servers, and memory storage devices. Each of these conventional distributed computing components is accessible by the processor via a communication network.” (Ahmad 5:32 – 43)

Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the limitation “executing a first game in which at least one game content is moved in each of a plurality of fields and a second game that moves within a virtual space showing a location between two game fields….”  It is not clear what the applicant is attempting to claim.  It appears that the applicant is claiming two separate games, but it is not clear how “a second game” moves within a virtual space between two game fields. In what manner does a second game move within a virtual space?  Clarification is needed to determine the metes and bounds of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1,2,6,7 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahmed et al (US 2018/0345128 A1).
As per claim 1, 6 and 7,
causing a first image to be displayed on a display device, in order to cause the player to perform a movement such that a posture of the operation device becomes a specified posture; (Ahmed discloses a game system wherein a user is incited to provide a motion while playing a game in order to ensure that various sensors such as motion sensors are calibrated correctly.  Ahmed disclose that while playing a video game, the game will incite the user to perform a specific motion with respect to the game input devices by means of adapting the video game to display a calibration content or images while playing the video game (Ahmed 0076, 0077)
retrieving posture information relating to the posture of the operation device at a certain timing; (Ahmed discloses the retrieving of posture information from a player operated input device and motion sensor. Ahmed discloses monitoring when a user moved his head from left to right to track a zombie) (Ahmed 0078)
determining a degree of matching between the posture of the operation device and the specified posture based on the retrieved posture information; and (Ahmed discloses the comparison between the incited motion and the desired action to be within a threshold) (Ahmed 0104)
causing a second image in accordance with the determination result to be displayed on the display device, wherein the first and second images are game images, the second image is different from the first image, and in response to the degree of matching being higher than a certain value, a calibration process for the operation device is determined to be successful and the second image is displayed after the calibration process is determined to be successful. (Ahmed discloses a calibration routine that is run “behind the scenes” wherein a user playing a video game continues to play the game 
As per claim 2, wherein the first image is an image for causing the player holding the operation device, or to whom the operation device is attached, to take a certain pose, and -2-Application No. 16/689,197 when the degree of matching is less than a certain value, the second image is an image for causing the player to again take the certain pose. (Ahmed discloses the execution of calibration routine that is repeated until the calibration is successful, thus the system would present to the user an adapted game image repeatedly until the system is calibrated within the acceptable threshold) (Ahmed 0083, 0118).
As per claim 8, wherein the first image encourages the player to perform the movement such that the posture of the operation device becomes the specified posture. (Ahmed discloses the displaying game characters that cause a player to move in such a way to achieve a desired posture or orientation with a game input device such as a HMD or controller) (Ahmed 0078, 0081, 0085, 0109)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 2018/0345128 A1) in view of Tomizawa et al (US 2002/0137566).
As per claim 3, 
wherein the game device executes a game in which at least one game content is caught, the first image is an image for causing the player holding the operation device, or to whom the operation device is attached, (Ahmed discloses the generation of game content wherein the user utilizes a reticle to target (i.e. catch) a zombie character) (Ahmed 0078)
the second image is an image indicating progress of the game, (Ahmed discloses the game comprising game images that are displayed after the calibration is completed) (Ahmed 0021, 0076, 0077, 0081).  
However, Ahmed fails to disclose:

In a similar field of endeavor, Tomizawa discloses a game system that monitors are players input  to determine how correct the input was made in terms of timing and type, and modifies the game by changing the difficulty of the game while the player is playing (Tomizawa 0012, 0015, 0016).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Ahmed in Tomizawa to provide a game wherein the difficulty of accomplishing a task in a game is monitored, compared to threshold of success and the difficulty of the game is changed according to how successful the player was previously at providing the correct input.  This would be beneficial as the lowering of a game difficulty would benefit players who are not as skilled at playing the game. (Tomizawa 0012) 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 2018/0345128 A1) in view of Provancher et al (US 2018/0067545 A1).
As per claim 4, 
wherein the game device executes a game in which a game object is used by a player game content operated by the player… and when the degree of matching is higher that a certain value, the second image is an image showing the progress of the game … ((Ahmed discloses the generation of game content wherein the user utilizes a reticle (i.e. game content operated by a player) to target a zombie character) (Ahmed 0078).  Ahmed discloses a game wherein a calibration routine is executed within a game causing adapted game content to be displayed and the game depicting “regular” non-adapted gameplay (i.e. comprising second images) will resume after the successful calibration is accomplished. (Ahmed 0077, 0078, 0084, 0090, 0118). 
Ahmed fails to disclose:

… in which the game object to which the player game content performed the movement of grasping is used.
However, in a similar field of endeavor, Provancher discloses a virtual reality system (Provancher, Abstract) wherein the system displays a user’s hand grasping virtual objects according to gaming inputs made depicting the grasp state of the player operating the input device such as a player pulling the trigger of a virtual gun. (Provancher 0072).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Ahmed in view of Provancher to depict upon the display of the game that is being executed, the state at which a player is grasping an object such as a virtual gun.  This would promote an element of realism to the player as they would feel like their displayed virtual character is actually pulling the trigger of a weapon as caused by their own actual physical grasping movements.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 2018/0345128 A1) in view of Lim et al (US 2015/0286279 A1).
As per claim 9, Ahmed fails to disclose:
wherein when the calibration process is determined to be successful, the second image is a calibration success image, and -5-Application No. 16/689,197 when the calibration process is determined to be unsuccessful, the second image is a calibration failure image.
In a similar field of endeavor, Lim discloses a system wherein a mobile device comprises a motion sensor that may need to be calibrated and the user operating the device is guided through the calibration.  Lim discloses the guidance module may display to the user images displaying that the calibration of the device is successful or not (Lim 0066).
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 2018/0345128 A1) in view of Miyanaga et al (US 2008/0113798 A1)
As per claim 10, 
wherein the degree of matching is determined by determining … difference between the specified posture and the posture of the operation device in the retrieved posture information (Ahmed discloses the determination of a difference of posture information when determining if the calibration is successful) (Ahmed 0103).
Ahmed fails to disclose specifically that the determination is a difference of angle.
In a similar endeavor, Miyanaga discloses a game system wherein the posture of a game controller is detected and the posture is determined by mean of a gyroscopic data that is used to calculate the posture is determined by a calculated size of the angle (Miyanaga 0138)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Ahmed in view of Miyanaga to provide a system wherein the difference of posture is determined by a difference in calculated angle.  Ahmed specifically discloses the use of a gyroscope and inclinometers to aid in the determination of orientation of an input device (Ahmed 0034, 0061).  The detection of difference in angles by means of inclinometers and gyroscope sensors would aid in the accurate detection of user movements as the system is determining if the user performed the correct calibration movements needed in reference from a starting posture or orientation position.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see above rejection addressing the newly amended claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715